DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 6, lines 24 and 25, “[can the large radiused portion 177…]”; on page 7, line 16, “[Are there anything…]”, on page 13, lines 4-7, “[Would you like…]”, and similarly on page 14, lines 29-30 “[Could you….]”, should be deleted.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: finger actuation mechanism in claim 26.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8, 10, 12-16, 18 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (9,315,369).

    PNG
    media_image1.png
    165
    384
    media_image1.png
    Greyscale
 Wang discloses all of the limitations of claims 7, 15 and the associated method claims 23-24, i.e., a painter's tool comprising an elongate 1 having first and second side walls 13, 14 defining first and second edges top and bottom and first and second ends LF and RT, and a channel 2 formed between the side walls and extending through the first edge Figs. 1 and 6; an elongate blade 6 secured to the first end of the handle by a pivot 9, whereby the blade is pivotable between a folded position at least partially within the channel Fig. 1, and an extended position outside of the channel Fig. 2, wherein the blade defines first and second side surfaces Fig. 6, first and second longitudinal edges Fig. 2 top/bottom and an orthogonal edge front edge at an end of the blade opposite the pivot Fig. 2; and a utility knife 3 secured to the first end of the handle by the pivot 9, Fig 1.
Regarding claims 8 and 16, PA (prior art, Wang) meets the limitations, i.e., a foldable screwdriver bit 12 secured to the second end of the handle by a second pivot 9, Fig. 3.
	Regarding claims 10 and 18, PA meets the limitations, i.e., further comprising a screwdriver bit holder 5 oriented in a thickness direction of the handle Fig. 6.
Regarding claims 12, 20 and 26, PA meets the limitations, i.e., wherein the elongated blade includes a finger actuation knob 17, Fig. 6.
Regarding claims 13 and 21, PA meets the limitations, i.e., wherein the utility knife 3 includes a finger actuation knob 23, Fig. 6. Note that limitations from specification are not read into the claims and a rib is considered met by the wide projection 23.
Regarding claims 14, 22 and 25, PA meets the limitations, i.e., wherein the elongated blade includes a concave edge not numbered upper edge or lower edge blade, Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Levand et al. (10,369,687 “Levand”).
Wang meets all of the limitations of claims 9 and 11, as described above, except for a spare tool retainer formed in the first side wall generally perpendicular to the edge.

    PNG
    media_image2.png
    221
    404
    media_image2.png
    Greyscale
Levand teaches a utility knife having an elongated slot 3802 along with wedge member 3808.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Levand et al. (9,908,231 “Levand”).
Wang meets all of the limitations of claims 11 and 19, as described above, except for the elongated blade to include a finger actuation loop.

    PNG
    media_image3.png
    148
    357
    media_image3.png
    Greyscale
Levand teaches a folding tool having an elongated blade 18 with a lopped finger actuation 70. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Wang with the finger loop as taught by Levand to assist in opening the blade, in lieu of or in addition to knob 17 in augmenting or as an alternative means of opening the blade, requiring routine experimentations with predictable results.


    PNG
    media_image4.png
    252
    224
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    182
    158
    media_image5.png
    Greyscale
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Arvinte et al. folding bit driver with housing and Davis et al. bit retainer extending perpendicular to top and bottom edges are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
October 22, 2021						Primary Examiner, Art Unit 3723